

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on February 14,
2008 (the “Signing Date”), by and between Take-Two Interactive Software, Inc., a
Delaware corporation (the “Company”), and Benjamin Feder (the “Employee”).
 
WITNESSETH:
 
WHEREAS, the Company is a party to that certain Management Agreement, dated as
of March 30, 2007, by and between the Company and ZelnickMedia Corporation
(“ZelnickMedia”), as amended on July 26, 2007 and on February 14, 2008 (as
further amended from time to time following the Signing Date, the “Management
Agreement”);
 
WHEREAS, the Employee is currently a principal of ZelnickMedia and has been
serving as the Chief Executive Officer of the Company on an interim basis;
 
WHEREAS, simultaneously with the execution of this Agreement, the Company and
ZelnickMedia are entering into the Second Amendment to Management Agreement (the
“Second Amendment”), pursuant to which ZelnickMedia is agreeing to make the
Employee available to serve as the Chief Executive Officer of the Company under
the terms and conditions of this Agreement which sets forth the duties of such
position and provides for an annual salary of $1.00;
 
WHEREAS, the Company desires to continue to employ the Employee as its Chief
Executive Officer during the Term (as defined herein) on the terms and
conditions hereinafter set forth; and
 
WHEREAS, the Employee is willing to accept such employment on such terms and
conditions.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be legally bound hereby, the Company and
the Employee hereby agree as follows:
 
1. Term. The Company hereby agrees to continue to employ the Employee, and the
Employee hereby agrees to continue to serve the Company, for a period commencing
on the Signing Date and, unless earlier terminated pursuant to the next sentence
or Section 6 below, ending on the date of termination of the Management
Agreement (such period being herein referred to as the “Term”).
 
2. Employee Duties.
 
(a) During the Term, the Employee shall serve as the Chief Executive Officer of
the Company and have the duties and responsibilities customarily associated with
such position in a company the size and nature of the Company. Employee shall
report directly to the Chairman of the Board of Directors of the Company (the
“Board”), as well as the entire Board.
 
(b) The Employee shall devote such amount of his business time, attention,
knowledge and skills as are necessary to faithfully, diligently and to the best
of his ability perform his duties hereunder in furtherance of the business and
activities of the Company. The principal place of performance by the Employee of
his duties hereunder shall be the Company’s principal executive offices in New
York, New York, although the Employee may be required from time to time to
travel outside of the area where the Company’s principal executive offices are
located in connection with the business of the Company. Notwithstanding the
foregoing, nothing in this Agreement shall prevent the Employee from continuing
in his position as a principal of ZelnickMedia and its affiliates; provided that
such activities do not materially interfere with Employee’s duties and
responsibilities under this Agreement or create a material conflict of interest
with the business of the Company. The Employee hereby acknowledges and agrees
that the Company shall have no obligation to pay or provide the Employee any
amounts or benefits beyond the amounts and benefits set forth in Sections 3, 4
and 5 below, and that the compensation and benefits provided to the Employee by
ZelnickMedia in connection with his duties as a principal thereof provide good
and valuable consideration for the performance of his duties under this
Agreement.
 

--------------------------------------------------------------------------------


 
3. Compensation. During the Term, the Company shall pay the Employee a salary
(the “Salary”) at a rate of $1.00 per annum, payable on the last day of each
fiscal year of the Company. The Employee shall not be entitled to receive an
annual bonus from the Company.
 
4. Benefits.
 
(a) During the Term, the Employee shall have the right to receive or participate
in all benefits and plans which the Company may from time to time institute
during such period for its executive officers and for its employees in general
and for which the Employee is eligible (including the Company’s Medical Expenses
Reimbursement Plan). Nothing paid to the Employee under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary or any other obligation payable to the Employee pursuant to
this Agreement.
 
(b) During the Term, the Employee will be entitled to the number of paid
holidays, personal days off, vacation days and sick leave days in each calendar
year as are determined by the Company from time to time (provided that in no
event shall vacation time be fewer than four weeks per year). Such vacation may
be taken in the Employee’s discretion at such time or times as are not
inconsistent with the reasonable business needs of the Company.
 
5. Travel Expenses. All travel and other expenses incident to the rendering of
services reasonably incurred on behalf of the Company by the Employee during the
Term shall be paid by the Company. If any such expenses are paid in the first
instance by the Employee, the Company shall promptly reimburse him therefor on
presentation of appropriate receipts for any such expenses. All travel and
lodging arrangements shall be made in accordance with Company’s regular policies
and the Management Agreement.
 
2

--------------------------------------------------------------------------------




6. Termination. Notwithstanding the provisions of Section 1 hereof, the
Employee’s employment with the Company may be earlier terminated as follows:
 
(a) By action taken by the Board or the Chairman of the Company, the Employee
may be discharged for any reason or no reason effective as of such time as the
Board shall determine. Upon discharge of the Employee pursuant to this
Section 6(a), the Company shall have no further obligation or duties to the
Employee, except as provided in Section 8(g), and the Employee shall have no
further obligations or duties to the Company, except as provided in Section 7.
 
(b) (i) In the event of the death of the Employee or (ii) by action taken by the
Board or the Chairman of the Company in the event of the Employee’s inability,
by reason of physical or mental disability, to continue substantially to perform
his duties hereunder for a period of 180 consecutive days, during which 180 day
period Salary and any other benefits hereunder shall not be suspended or
diminished. Upon any termination of the Employee’s employment under this Section
6(b), the Company shall have no further obligations or duties to the Employee,
except as provided in Section 8(g).
 
7. Confidentiality; Noncompetition; Nonsolicitation.
 
(a) The Company and the Employee acknowledge that the services to be performed
by the Employee under this Agreement are unique and extraordinary and, as a
result of such employment, the Employee will be in possession of confidential
information relating to the business practices of the Company. The term
“confidential information” shall mean any and all information (oral and written)
relating to the Company or any of its affiliates, or any of their respective
activities, other than such information which can be shown by the Employee to be
in the public domain (such information not being deemed to be in the public
domain merely because it is embraced by more general information which is in the
public domain) other than as the result of breach of the provisions of this
Section 7(a), including, but not limited to, information relating to: trade
secrets, personnel lists, compensation of employees, financial information,
research projects, services used, pricing, customers, customer lists and
prospects, product sourcing, marketing and selling and servicing.
Notwithstanding the foregoing “confidential information” shall not include
information relating to the general methodology and mechanics employed by
Employee in the performance of his duties with the Company or that Employee can
reasonably demonstrate was known to him prior to his employment with the
Company. The Employee agrees that he will not, during or after his termination
or expiration of employment hereunder, directly or indirectly, use, communicate,
disclose or disseminate to any person, firm or corporation any confidential
information regarding the clients, customers or business practices of the
Company acquired by the Employee during his employment by the Company, without
the prior written consent of the Company. Anything herein to the contrary
notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator,
administrative or legislative body (including any committee thereof), or any
other governmental agency with actual or apparent jurisdiction to order the
Employee to disclose or make accessible any information, (ii) with respect to
any other litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement, (iii) as to
information that becomes generally known to the public or within the relevant
trade or industry other than due to the Employee’s violation of this Section or
(iv) as to information that is or becomes available to the Employee on a
non-confidential basis from a source which is entitled to disclose it to the
Employee.
 
3

--------------------------------------------------------------------------------


 
(b) The Employee hereby agrees that he shall not, during the period of his
employment and, in the event that the Employee is terminated for Cause (as
defined below) or resigns without Good Reason (as defined below), for a period
of one (1) year following such employment, within any county (or adjacent
county) in any State within the United States or territory outside of the United
States in which the Company is engaged in business during the period of the
Employee’s employment or on the date of termination of the Employee’s
employment, engage, have an interest in or render any services to any business
(whether as owner, manager, operator, licensor, licensee, lender, partner,
stockholder, joint venturer, employee, consultant or otherwise) directly
competitive with the Company's business activities; provided, however, that the
foregoing prohibition shall not apply to any existing business relationship or
portfolio companies of ZelnickMedia or its affiliates as of the Signing Date;
provided, further, that Employee shall not be in breach of this Section 7 solely
as a result of ZelnickMedia’s (or any of its affiliates’) investment in,
ownership of, or provision of services to, any business that is competitive with
the Company so long as the Employee does not serve as a principal officer of
such business. Except as required by law or legal process, at no time during the
Term or thereafter, (i) no authorized spokesperson or executive officer of the
Company shall, directly or indirectly, disparage (or cause any other person to
disparage) the personal, commercial, business or financial reputation of the
Employee and (ii) the Employee shall not, directly or indirectly, disparage (or
cause any other person to disparage) the personal, commercial, business or
financial reputation of the Company or any of its executive officers.
 
(c) The Employee hereby agrees that he shall not, during the period of his
employment and, in the event that the Employee is terminated for Cause or
resigns without Good Reason, for a period of one (1) year following such
employment, directly entice, solicit or in any other manner persuade or attempt
to persuade any officer, employee or customer, to discontinue or reduce his, her
or its relationship with the Company; provided, that the foregoing shall not be
violated by general advertising not targeted at officers, employees, or
customers of the Company.
 
(d) Following the termination of the Employee’s employment for any reason
whatsoever and upon receipt of a written request from the Company, all
documents, records, notebooks, equipment, employee lists, price lists,
specifications, programs, customer and prospective customer lists and other
materials which refer or relate to any aspect of the business of the Company
which are in the possession of the Employee including all copies thereof, shall
be promptly returned to the Company or, with the prior approval of the Company,
destroyed by the Employee and the Employee shall certify in writing to the
Company as to such destruction. Anything to the contrary notwithstanding,
nothing in this Section 7(d) shall prevent the Employee from retaining a home
computer and security system, papers and other materials of a personal nature,
including personal diaries, calendars and Rolodexes, information relating to the
Employee’s compensation or relating to reimbursement of expenses, information
that the Employee reasonably believe may be needed for tax purposes, and copies
of plans, programs and agreements relating to the Employee’s employment.
 
4

--------------------------------------------------------------------------------




(e) The products and proceeds of the Employee’s services hereunder that the
Employee may acquire, obtain, develop or create during the Term that relate to
the Company’s business, or that are otherwise made at the direction of the
Company or with the use of the Company’s or its affiliates’ (other than
ZelnickMedia and those of its affiliates which, other than by reason of common
control by ZelnickMedia, are not affiliates of the Company ) facilities or
materials, including, but not limited to, all materials, ideas, concepts,
formats, suggestions, developments, packages, programs and other intellectual
properties (collectively, “Works”), shall be considered a “work made for hire,”
as that term is defined under the United States Copyright Act, and the Employee
shall be considered an employee for hire of the Company, and all rights in and
to the Works, including the copyright thereto, shall be the sole and exclusive
property of the Company, as the sole author and owner thereof, and the copyright
thereto may be registered by the Company in its own name. In the event that any
part of the Works shall be determined not to be a work made for hire or shall be
determined not to be owned by the Company, the Employee hereby irrevocably
assigns and transfers to the Company, its successors and assigns, the following:
(a) the entire right, title and interest in and to the copyrights, trademarks
and other rights in any such Work and any rights in and to any works based upon,
derived from, or incorporating any such Work (“Derivative Work”); (b) the
exclusive right to obtain, register and renew the copyrights or copyright
protection in any such Work or Derivative Work; (c) all income, royalties,
damages, claims and payments now or hereafter due or payable with respect to any
such Work and Derivative Work; and (d) all causes of action in law or equity,
past and future, for infringements or violation of any of the rights in any such
Work or Derivative Work, and any recoveries resulting therefrom. The Employee
also hereby waives in writing any moral or other rights that he has under state
or federal laws, or under the laws of any foreign jurisdiction, which would give
him any rights to constrain or prevent the use of any Work or Derivative Work,
or which would entitle him to receive additional compensation from the Company.
The Employee shall execute all documents, including without limitation copyright
assignments and applications and waivers of moral rights, and perform all acts
that the Company may request, in order to assist the Company in perfecting its
rights in and to any Work and Derivative Work anywhere in the world. The
Employee hereby appoints the officers of the Company as the Employee’s
attorney-in-fact to execute documents on behalf of the Employee for this limited
purpose
 
(f) The parties hereto hereby acknowledge and agree that (i) the Company may be
irreparably injured in the event of a breach by the Employee of any of his
obligations under this Section 7, (ii) monetary damages may not be an adequate
remedy for any such breach, and (iii) the Company shall be entitled to seek
injunctive relief, in addition to any other remedy which it may have, in the
event of any such breach.
 
(g) It is the intent of the parties hereto that the covenants contained in this
Section 7 shall be enforced to the fullest extent permissible under the laws and
public policies of each jurisdiction in which enforcement is sought (the
Employee hereby acknowledging that said restrictions are reasonably necessary
for the protection of the Company). Accordingly, it is hereby agreed that if any
of the provisions of this Section 7 shall be adjudicated to be invalid or
unenforceable for any reason whatsoever, said provision shall be construed by
limiting and reducing it so as to be enforceable to the extent permissible,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of said provision in any other jurisdiction.
 
5

--------------------------------------------------------------------------------


 
(h) As used herein, “Cause” shall mean (i) the conviction of, or a plea of
guilty or nolo contendere by, the Employee of any felonious criminal act (other
than traffic-related offenses or as a result of vicarious liability), (ii)
fraud, or (iii) any act or omission involving malfeasance or gross negligence by
the Employee in the performance of his obligations hereunder, in the case of
each of clauses (ii) through (iii) above, that relates to and damages the
Company and, if capable of being cured so that the Company is not materially
damaged, is not so cured within 15 days after receipt by the Employee of written
notice thereof.
 
(i) As used herein, “Good Reason” means (i) a condition that materially impairs
the ability of the Employee to perform his duties as contemplated herein, (ii)
the failure by the Company to perform any of its material obligations under this
Agreement or the Management Agreement, or (iii) the requirement that the
Employee’s place of service be located outside a 10-mile radius of New York
City, NY.
 
8. General. This Agreement is further governed by the following provisions:
 
(a) Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by facsimile (receipt confirmed) or
nationally recognized overnight carrier or mailed by certified mail, return
receipt requested, to be delivered at such address as is indicated below, or at
such other address or to the attention of such other person as the recipient has
specified by prior written notice to the sending party. Notice shall be
effective when so personally delivered, one business day after being sent by
telecopy or five days after being mailed.
 
If to the Company:
 
Take-Two Interactive Software, Inc.
622 Broadway
New York, New York 10012
Attention: General Counsel
 
If to the Employee:
 
To the Employee’s address on the books and records of the Company.
 
(b) Parties in Interest.
 
(i) Employee may not delegate his duties or assign his rights hereunder.
 
(ii) This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.
 
(iii) No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger, consolidation or similar
transaction in which the Company is not the continuing entity, or a sale or
liquidation of all or substantially all of the assets and business of the
Company; provided, that the assignee or transferee is the successor to all or
substantially all of the assets and business of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.
 
6

--------------------------------------------------------------------------------


 
(c) Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto, with respect to the
employment of the Employee by the Company, other than the Management Agreement.
This Agreement together with the Management Agreement (as in effect on the
Signing Date after giving effect to the Second Amendment) contain all of the
covenants and agreements between the parties with respect to such employment in
any manner whatsoever. Any modification or termination of this Agreement, or the
Management Agreement with respect to the Employee’s employment by the Company,
will be effective only if it is in writing signed by the party to be charged.
 
(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Employee agrees to and hereby
does submit to jurisdiction before any state or federal court of record in New
York County.
 
(e) Warranty. Employee hereby warrants and represents as follows:
 
(i) That the execution of this Agreement and the discharge of Employee’s
obligations hereunder will not breach or conflict with any other contract,
agreement, or understanding between Employee and any other party or parties.
 
(ii) Employee has ideas, information and know-how relating to the type of
business conducted by Company, and Employee’s disclosure of such ideas,
information and know-how to Company will not conflict with or violate the rights
of any third party or parties.
 
(iii) Employee will not disclose any trade secrets relating to the business
conducted by any previous Company and agrees to indemnify and hold Company
harmless for any liability arising out of Employee’s use of any such trade
secrets.
 
(f) Severability. In the event that any term or condition in this Agreement
shall for any reason be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or condition of this Agreement,
but this Agreement shall be construed as if such invalid or illegal or
unenforceable term or condition had never been contained herein.
 
7

--------------------------------------------------------------------------------


 
(g) Indemnification. The Employee shall be entitled to the benefits of all
provisions of the Certificate of Incorporation and Bylaws of the Company, each
as amended, that provide for indemnification of officers and directors of the
Company. In addition, without limiting the indemnification provisions of the
Certificate of Incorporation or Bylaws, to the fullest extent permitted by law,
the Company shall indemnify and save and hold harmless the Employee from and
against, and pay or reimburse, any and all claims, demands, liabilities, costs
and expenses, including judgments, fines or amounts paid on account thereof
(whether in settlement or otherwise), and reasonable expenses, including
attorneys’ fees actually and reasonably incurred (including, but not limited to,
investigating, preparing, pursuing or defending any action, suit, investigation,
proceeding, claim or liability if the Employee is made or threatened to be made
a party to or witness in any action, suit, investigation or proceeding, or if a
claim or liability is asserted or threatened to be asserted against Employee
(whether or not in the right of the Company), by reason of the fact that he was
or is a director, officer or employee, or acted in such capacity on behalf of
the Company, or the rendering of services by the Employee pursuant to this
Agreement or the Employee’s prior employment agreement with the Company, whether
or not the same shall proceed to judgment or be settled or otherwise brought to
a conclusion (except only if and to the extent that such amounts shall be
finally adjudged to have been caused by Employee’s willful misconduct or gross
negligence). Upon the Employee’s request, the Company will advance any
reasonable expenses or costs, subject to the Employee undertaking to repay any
such advances in the event there is an unappealable final determination that
Employee is not entitled to indemnification for such expenses. Employee shall be
entitled to indemnification under this Section regardless of any subsequent
amendment of the Certificate of Incorporation or of the Bylaws of the Company.
Further, Employee shall be entitled to be covered by any directors’ and
officers’ liability insurance policies which the Company maintains for the
benefit of its directors and officers, subject to the limitations of such
policies. This provision shall survive the expiration or termination of this
Agreement.
 
(h) Withholding. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
(i) Execution in Counterparts. This Agreement may be executed by the parties in
one or more counterparts, each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement, and
shall become effective when one or more counterparts has been signed by each of
the parties hereto and delivered to each of the other parties hereto.
 
[End of text - signature page follows]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 

 
TAKE-TWO INTERACTIVE SOFTWARE, INC.
       
By:
/s/ Michael Dornemann                  
 
Name: Michael Dornemann
 
 
Title: Director

 

 
By:
/s/ Seth D. Krauss  
 
Name: Seth D. Krauss
 
 
Title: Executive Vice President and
  General Counsel

 

 
/s/ Benjamin Feder           
 
Benjamin Feder

 
 
9

--------------------------------------------------------------------------------



